Case 7:20-cv-08547-VB-JCM Document 5 Filed 10/15/20 Page 1 of 2

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Diispo

Plaintiff, 20 CV 8547 (VB) (JCM)

VERONICA SMITH,

-against- ORDER OF SERVICE AND
COMMISSIONER OF SOCIAL SECURITY, SCHEDULING ORDER

Defendant.

 

 

 

Wl

VINCENT L. BRICCETTI, United States District Judge: w

The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of
New York of the filing of this pro se case, brought under 42 U.S.C. § 405(g), for which the filing
fee has been waived.

In accordance with the Standing Order “Motions for Judgment on the Pleadings in Social
Security Cases,” 16-MC-0171 (Apr. 20, 2016):

Within 90 days of the date of this order, the Commissioner must serve and file the
Electronic Certified Administrative Record (e-CAR), which will constitute the Commissioner’s
answer, or otherwise move against the complaint.

If the Commissioner wishes to file a motion for judgment on the pleadings, the
Commissioner must do so within 60 days of the date on which the e-CAR was filed. The motion
must contain a full recitation of the relevant facts and a full description of the underlying
administrative proceeding.

The plaintiff must file an answering brief within 60 days of the filing of the
Commissioner’s motion, The Commissioner may file a reply within 21 days thereafter.

Memoranda in support of or in opposition to any dispositive motion may not exceed 25

pages in length; reply memoranda may not exceed 10 pages in length. A party seeking to exceed
Case 7:20-cv-08547-VB-JCM Document5 Filed 10/15/20 Page 2 of 2

these page limitations must apply to the Court for leave to do so, with copies to all counsel, no
fewer than seven days before the date on which the memorandum is due.
SO ORDERED.

Dated: October 15, 2020
White Plains, New York rd

VINCENT L. BRICCETTI
United States District Judge
